Title: From John Adams to Benjamin Lincoln, 6 November 1782
From: Adams, John
To: Lincoln, Benjamin


Sir
Paris November 6. 1782

I had Yesterday the Honour of your Letter of 25. September, and I beg leave to thank you, for your kind Congratulations on our little Success at the Hague.— I wish to have it in my Power to congratulate you Soon, upon a good Peace.— But, every Thing within my Observation, is disposing itself, both on the side of France and England for another Campaign So that I cannot give much Encouragement to hope for a good settlement of affairs before the Winter of 1784.
Your account of the excellent Condition of our Army does our Country great Honour.— We have so many Occupations, at present, that it will be difficult to Send you Soon, A State of the Pay, Rations and Subsistance of the officers and Men in the Service of the States General, of Prussia, Russia and the other Northern Powers.— At the Hague I could Soon inform my Self, of the greatest Part.— But I will do the whole as soon as I can.
With great Regard I have the Honour to be, Sir, your most &c
